Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen Gruber on 1/3/2022.
The application has been amended as follows: 

IN THE CLAIMS:

1–20. (Canceled)
21.  (Currently Amended)  A method for enhancing a computerized speed of precluding messages that pose a compliance, policy, or legal violation risk from being saved, the method comprising:
parsing a document into words and symbols; 
determining a first score for the document based on the words, the symbols, or a combination of the words and symbols and based on a policy model stored in a database, the policy model associated with policy violations, compliance violations, or a combination thereof;
	determining that the first score for the document surpasses a violation threshold; and
in response disabling a save functionality of a device creating the document, the save functionality configured to save the document.

22.   (Previously Presented)  The method of Claim 21, wherein determining the first score for the document comprises:
comparing a first word of the words to a database of words, each word in the database of words associated with a respective score;
assigning a second score to the first word based on the comparing; and
determining the first score based at least in part on the second score.

23.   (Previously Presented)  The method of Claim 22, wherein the policy model comprises the database of words.

24.   (Previously Presented)  The method of Claim 21, wherein determining the first score for the document comprises:
determining that two or more words of the words share a dependency, or that one or more words of the words fits a part of speech, or both;
assigning a second score to the two or more words, or to the one or more words, or both based on the determining; and
determining the first score based at least in part on the second score.

25.   (Previously Presented)  The method of Claim 21, wherein determining the first score for the document comprises:
identifying an idea based at least in part on the words, the symbols, or a combination of the words and the symbols;

determining the first score based at least in part on the second score.

26.   (Previously Presented)  The method of Claim 25, wherein identifying the idea comprises:
determining that a first symbol of the symbols comprises a period, a double space, or a semi-colon.

27.   (Previously Presented)  The method of Claim 25, wherein identifying the idea comprises:
detecting an action comprising a selection of an “enter” functionality, a selection of a “send” functionality, a selection of a carriage return, or a selection of a different user interface window. 

28.   (Currently Amended)  A system, other than an operating system, for enhancing a computerized speed of precluding messages that pose a compliance, policy, or legal violation risk from being saved, the system comprising:
	a policy engine database for storing a policy model;
one or more hardware processors configured by machine-readable instructions to:

receive a document and parse the document into words and symbols;



access the policy model stored in the policy engine database;
determine a first score for the document based at least in part on the words, the symbols, or a combination of the words and the symbols and based at least in part on [[a]] accessing the policy model stored in the policy engine database, the policy model associated with policy violations, compliance violations, legal violations, or a combination thereof; 
determine that the first score for the document surpasses a violation threshold; and in response
disable a save functionality of a device creating the document, the save functionality configured to save the document.

29.  (Currently Amended)  The system of Claim 28, wherein the one or more hardware processors are further configured by machine-readable instructions to determine the first score for the document at least in part by:
comparing a first word of the words to a database of words, each word in the database of words associated with a respective score;
assigning a second score to the first word based on the comparing; and
determining the first score based at least in part on the second score.

30.   (Previously Presented)  The system of Claim 29, wherein the policy model comprises the database of words.

31.   (Currently Amended)  The system of Claim 28, wherein the one or more hardware processors are further configured by machine-readable instructions to determine the first score for the document at least in part by:
determining that two or more words of the words share a dependency, or that one or more words of the words fits a part of speech, or both;
assigning a second score to the words based on the determining; and
determining the first score based at least in part on the second score.

32.   (Currently Amended)  The system of Claim 28, wherein the one or more hardware processors are further configured by machine-readable instructions to determine the first score for the document at least in part by:
identifying an idea based at least in part on the words, the symbols, or a combination of the words and the symbols;
assigning a second score to the idea using the policy model; and
determining the first score based at least in part on the second score.

33.   (Currently Amended)  The system of Claim 32, wherein the one or more hardware processors are further configured by machine-readable instructions to identify the idea at least in part by:
determining that a first symbol of the symbols comprises a period, a double space, or a semi-colon.

one or more hardware processors are further configured by machine-readable instructions to identify the idea at least in part by:
detecting an action comprising a selection of an “enter” functionality, a selection of a “send” functionality, a selection of a carriage return, or a selection of a different user interface window. 

35.   (Currently Amended)  A non-transitory, tangible computer readable storage medium, encoded with processor readable instructions to perform a method of enhancing a computerized speed of precluding messages that pose a compliance, policy, or legal violation risk from being saved, the method comprising:
parsing a document into words and symbols; 
determining a first score for the document based at least in part on the words, the symbols, or a combination of the words and symbols and based at least in part on a policy model stored in a database, the policy model associated with policy violations, compliance violations, or a combination thereof;
	determining that the first score for the document surpasses a violation threshold; and
in response disabling a save functionality of a device creating the document, the save functionality configured to save the document.

36.   (Previously Presented)  The non-transitory, tangible computer readable storage medium of Claim 35, wherein determining the first score for the document comprises:

assigning a second score to the first word based on the comparing; and
determining the first score based at least in part on the second score.

37.   (Previously Presented)  The non-transitory, tangible computer readable storage medium of Claim 36, wherein the policy model comprises the database of words.

38.   (Previously Presented)  The non-transitory, tangible computer readable storage medium of Claim 35, wherein determining the first score for the document comprises:
determining that two or more words of the words share a dependency, or that one or more words of the words fits a part of speech, or both;
assigning a second score to the words based on the determining; and
determining the first score based at least in part on the second score.

39.   (Previously Presented)  The non-transitory, tangible computer readable storage medium of Claim 35, wherein determining the first score for the document comprises:
identifying an idea based on the words, the symbols, or a combination of the words and the symbols;
assigning a second score to the idea using the policy model; and
determining the first score based at least in part on the second score.


determining that a first symbol of the symbols comprises a period, a double space, or a semi-colon.

41.   (Previously Presented)  The non-transitory, tangible computer readable storage medium of Claim 39, wherein identifying the idea comprises:
detecting an action comprising a selection of an “enter” functionality, a selection of a “send” functionality, a selection of a carriage return, or a selection of a different user interface window.









Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner considered the guidance given in section 704.01 of the MPEP regarding the previous Examiner’s search.  In the current application, the previous Examiner gave no reasons for deciding to indicate the claims were allowable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442